NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3668-14T3
STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

FUQUAN KHALIF,

     Defendant-Appellant.
_______________________________

              Argued telephonically June 1, 2017 –
              Decided June 28, 2017

              Before Judges Alvarez and Manahan.

              On appeal from the Superior Court of New
              Jersey, Law Division, Essex County, Indictment
              No. 91-01-0437.

              Fuquan Khalif, appellant, argued the cause pro
              se.

              Arielle E. Katz, Deputy Attorney General,
              argued the cause for respondent (Christopher
              S. Porrino, Attorney General, attorney; Daniel
              I. Bornstein, Deputy Attorney General, of
              counsel and on the brief).

PER CURIAM

        Defendant Fuquan Khalif appeals from an order denying a motion

to correct an illegal sentence.             On appeal, defendant raises the

following arguments:
                            POINT I

         PCR COUNSEL WAS INEFFECTIVE WHEN [THROUGHOUT]
         THE ENTIRE APPEAL PROCESS[] HE NEVER WAS
         AVAILABLE   TO  ASSIST   WITH   ANY  OF   THE
         [DEFENDANT'S] DEFENSE.

                           POINT II

         THE PCR COURT COMMITTED PLAIN ERROR WHEN IT
         PROCEDURALLY BARRED [DEFENDANT'S] MOTION TO
         CORRECT AN ILLEGAL SENTENCE [] SIMPLY BECAUSE
         [DEFENDANT] ATTACKED OTHER PARTS OF HIS
         SENTENCE THAT WERE "ILLEGAL"[] IN VIOLATION
         OF HIS RIGHTS UNDER THE FOURTEENTH AMENDMENT
         OF DUE PROCESS OF THE LAW.

    Defendant further raises the following points in his reply

brief:

                            POINT I

         THE STATE'S CONTENTION TO BAR [DEFENDANT]
         UNDER R. 3:22-5 WOULD BE TO FURTHER VIOLATE
         HIS XIV AMENDEMENT AND ABDICATE THE COURT'S
         RESPONSIBILITY TO UPHOLD THE CONSTITUTION.

                           POINT II

         THE SENTENCING COURT COMMITTED "PLAIN ERROR"
         WHEN IT DID NOT PRODUCE THE DEFENDANT FOR AN
         ORDERED REMAND IN 1995 ALSO IN VIOLATION OF
         R. 3:16.

                           POINT III

         IN REPLY TO POINT II OF THE STATE'S BRIEF ON
         [INEFFECTIVE] ASSISTANCE OF COUNSEL.

                           POINT IV

         THE SENTENCING COURT COMMITTED "PLAIN ERROR"
         WHEN IT VIOLATE[D] THE STANDING LAW OF EX POST
         FACTO, BY (1) HAVING A "HEARING"[;] (2) BY

                               2                          A-3668-14T3
            SENTENCING [DEFENDANT] TO ANY EXTENDED TERMS
            UNDER A NEW STATUTE.

     We have considered the arguments raised by defendant in light

of the record, the extensive procedural history, including prior

challenges to his sentence, and the written decision dated February

25, 2015, of Judge Alfonse J. Cifelli, and conclude the arguments

lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(2).

     This     is   defendant's   fifth   appeal   stemming   from   his

conviction.    Suffice it to state, on May 8, 1992, defendant was

sentenced to life imprisonment plus forty years subject to a fifty-

year parole disqualifier as a result of guilty verdicts rendered

by a jury on charges of first-degree attempted murder, second-

degree burglary, second-degree aggravated assault, second-degree

possession of a weapon for an unlawful purpose, and murder.         His

convictions were affirmed, State v. Khalif, No. A-0553-92 (App.

Div. Jan. 23, 1995), and certification was denied April 27, 1995.

State v. Khalif, 140 N.J. 327 (1995).         Defendant subsequently

filed five unsuccessful petitions for PCR. The Law Division denied

each petition for PCR, and we affirmed.1




1
  On November 12, 2014, defendant filed the subject motion to
correct an illegal sentence, which he alternatively referenced as
a PCR.

                                   3                           A-3668-14T3
Affirmed.




            4   A-3668-14T3